John A. Fogleman, Justice, dissenting. I would affirm this judgment. I do not think there was any error in the matters treated in the majority opinion. If there was, it was not prejudicial. The testimony of appellant was not that his damage included loss of his business or the profits therefrom. He was saying, as clearly as a non-expert landowner could say, that the property was no longer available for its highest and best use — a dairy farm. In assessing his damages, he considered his inability to utilize his property for that use for which he thought it most valuable, rather than the loss of his business, his cows or his equipment. It was shown that the land, formerly used as a dairy farm, had been cut into five separate tracts so that it could not be used either for dairy farming or for cattle raising. The owner also testified that his dairy barn and other barns were severely damaged by reason of these factors. He explained that while he considered improvements on the property to have been of a value of $15,000 before the taking, they were worth only $7,500 after the taking. Highfill concluded by telling the court that there was no way to separate that part of the damages attributable to “not being able to operate as a cattle farm or as a dairy farm.” I agree that City of El Dorado v. Scruggs, 113 Ark. 239, 168 S. W. 846, governs. As I see it, the portion of the opinion in that case, which was italicized makes Highfill’s testimony admissible. He has not, and does not, claim any damages for the loss of his business or injury thereto. He only claims the depreciation in value of his land and improvements because a dairy business could not be operated on the land. This case is readily distinguished from Arkansas State Highway Commission v. Wallace, (September 22, 1969) 444 S. W. 2d 685. The land belonged to Mrs. Wallace. Her husband operated a dairy business. She testified that she was including as an element of damages the fact that her husband was no longer in the dairy business and his equipment was “just there.” Obviously, the inclusion of this element was error. We reversed because Mrs. Wallace’s failure to allocate a specific figure to “business loss” made it impossible for the jury to know the amount of damages claimed for that item. Neither do I agree that Highfill’s value testimony represented only the value to him. It is true that he said that he figured that the property was worth $225 per acre to him. He gave a good reason for his inability to recite comparable sales. What does one do when there aren’t any? But, in spite of this, a landowner’s value testimony is not rendered inadmissible because he lacks knowledge of market values. Arkansas State Highway Commission v. Fowler, 240 Ark. 595, 401 S. W. 2d 1; Arkansas State Highway Commission v. Drennan, 241 Ark. 94, 406 S. W. 2d 327; Arkansas State Highway Commission, v. Maus, 245 Ark. 357, 432 S. W. 2d 478. It would be improper if based solely upon its worth to the landowner, in the absence of special circumstances not existing here. Highfill described the land taken as good rich land, fenced, consisting of sandy loam, with clay foundation. He valued his 267-acre farm at $45,000 or an average of $175 per acre, saying that some of it would have been worth $225 per acre, while the woodland would, in his opinion, have been worth $100 per acre. He estimated that his house, barns and other improvements were worth $15,000. He also stated: “I guess the property would be worth as much to anybody else as it is to me, if you want to run a dairy farm it would be worth that much to anybody in conjunction with the rest of the property. The price I gave is the value that it contributes to the operation. “I placed $7,500.00 on the improvements after the taking. You can’t operate any more like. I did before the highway came through there. The barn is not worth anything to me any more, since that went through. The dairy barn is setting out there. It’s not worth anything — it ain’t worth a dime. The way it’s built I can’t even use it for a storage room, or anything, because it’s built on a ramp style, and you can’t use it for nothing any more than just a milk barn.” Highfill also testified that the grassland taken for highway use was the most important part of the tract, because he had been mowing from 1,500 to 2,000 bales of hay per year compared with a production of 642 bales last year. Certainly he had the required familiarity with the land. See Arkansas State Highway Commission v. Duff, (May 12, 1969), 440 S. W. 2d 563, In Arkansas State Highway Commission v. Drennan, 241 Ark. 94, 406 S. W. 2d 327, we held that there was no error in refusal to strike a landowner’s testimony very closely parellel to the testimony of Highfill here. We said: “Most owners of rural lands, like this appellee, are farmers, and also like appellee they are not qualified as land appraisal experts. This does not mean that such owners who have such a close personal relationship to the lands involved have no sense of proper land values in their respective areas. Appellee testified that the actual value of his land had doubled in the last five years, and, when asked on cross examination as to his basis for such testimony, stated that he primarily based the increased valuation on the action of the Federal Land Bank of St. Louis, Missouri, in doubling all of its land values in Western Arkansas in June of the preceding year. No testimony was offered to contradict this evidence. Furthermore, appellee testified that local lands similar to his land would be difficult to acquire at a price of $400.00 per acre. He admitted that this testimony was based largely on what owners were asking for their lands, no recent sales having come to his attention. “We have never held that the value testimony of owners of land' being condemned is inadmissible because of limitations of the landowner in experience and background in land transactions. If such restrictions were imposed, few landowners would be permitted to testify as to their own values and as to their own claims for damages. We have therefore repeatedly held that a landowner may testify as to his own opinions concerning values before and after the taking of his land.” In Arkansas State Highway Commission v. Fowler, 240 Ark. 595, 401 S. W. 2d 1, in sustaining the denial of a motion to strike a landowner’s testimony, we relied upon and quoted from 20 Am. Jur., Evidence, § 892, as follows: “ ‘It is generally recognized that the opinion testimony of the owner of property, because of his relationship as owner, is competent and admissible on the question of the value of such property, regardless of his knowledge of property values. It is not necessary to show that he was acquainted with the market value of such property or that he is an expert on values. He is deemed qualified by reason of his relationship as owner to give estimates of the value of what he owns. The weight of such testimony is, of course, affected by his knowledge of the value.’ ” I submit that appellee’s testimony has at least as reasonable a basis as did the testimony of landowners in City of Springdale v. Keicher, 243 Ark. 161, 419 S. W. 2d 800; Housing Authority of City of Searcy v. Angel, 239 Ark. 224, 388 S. W. 2d 394; and many other cases. I would also affirm the judgment in this case upon the authority of Arkansas State Highway Commission v. Ormond, 247 Ark. 2, 448 S. W. 2d 354. Even if Highfill’s testimony be considered improper, reversal is not required because there is sufficient evidence to sustain the verdict and it is manifest that the error was not prejudicial and did not affect the verdict. The testimony of Hobart C. Yarbrough, an expert appraiser, stated his opinion that the damage to the Highfill tract was $25,925. This was $3,925 more than the jury verdict. Neither this witness’ qualifications nor his testimony is challenged. Any error in admitting the landowner’s value testimony did not enhance the award of a verdict for less than the amount for which there is substantial evidentiary support. Holt, J., joins in this dissent.